DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 1 is objected to because of the following informalities:  the claim recites “the detection stage” and “the light emitting stage” without providing antecedent basis for “a detection stage” and “a light emitting stage.”  The examiner assumes that the claim contains typographical errors and is intended to recite “a detection stage” and “a light emitting stage.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 depends from independent Claim 1.  Dependent Claim 3 recites the limitation "the first switch device is a P-type TFT transistor, and the second switch device is an N-type TFT transistor."  There is insufficient antecedent basis for “a first switch device” and “a second switch device” in Claims 1 and 3 and it is unclear what “switch devices” might be referenced in the context of Claims 1 and 3.  As such, Claim 3 and Claim 7, which depends from Claim 3, are indefinite.
Likewise, Claim 7 recites that “the threshold voltage range of the first switch device is:  VSS-Vtest < Vth1 < VSS+Vled-Vtest wherein, VSS is the cathode potential of the light emitting device, Vtest is the test voltage, Vth1 is the threshold voltage of the first switch device, and Vied is the turning-on voltage of the light emitting device.”  There is insufficient antecedent basis for “a threshold voltage range,” “a first switch device,” Claims 1, 3, and 7.  As such, Claim 7 is further indefinite.  
Claim 2 recites “a first switch device” and “a second switch device.”  The examiner assumes that Claim 3 is intended to depend from Claim 2.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (hereinafter “Lu” WO-2018 / 113221).
(It should be noted that Publication U.S. 2018 / 0301094 corresponds to WO-2018 / 113221.  Publication U.S. 2018 / 0301094 will be used as an English Language equivalent to WO-2018 / 113221, and all relevant portions of WO-2018 / 113221 will be cited with respect to Publication U.S. 2018 / 0301094).

As pertaining to Claim 1, Liu discloses a light emitting control circuit (see Fig. 3; and see Page 3, Para. [0037]), comprising:
a light emitting device (20);

a detection circuit (30; see Page 3 through Page 4, Para. [0050]-[0054] and [0056]-[0061]), one terminal of the detection circuit (30) is connected with a control terminal of the driving switch device (T2), and the other terminal of the detection circuit (30) is connected with the anode of the light emitting device (20), the detection circuit (30) is configured to detect whether the light emitting device (20) is short-circuited in the detection stage of the light emitting control circuit (see Fig. 3); if the light emitting device (20) is short-circuited, the driving switch device (T2) is turned off in the light emitting stage of the light emitting control circuit (see Fig. 3); if the light emitting device (20) is not short-circuited, the driving switch device (T2) is turned on in the light emitting stage of the light emitting control circuit (see Fig. 3; and see Page 3, Para. [0042] and Page 4, Para. [0062]-[0064]).

As pertaining to Claim 9, Liu discloses (see Fig. 1 and Fig. 3) an array substrate, comprising a plurality of pixel units arranged in an array (see Fig. 1), each of which comprises a light emitting control circuit (see Fig. 3) according to claim 1 (again, see Page 3 through Page 4, Para. [0037], [0044]-[0047], [0049]-[0054], and [0056]-[0061]).

As pertaining to Claim 10, Liu discloses (see Fig. 1 and Fig. 3) a display device, comprising the array substrate according to claim 9 (again, see Page 3 through Page 4, Para. [0037], [0044]-[0047], [0049]-[0054], and [0056]-[0061]).

As pertaining to Claim 11, Liu discloses a method for driving the light emitting control circuit (see Fig. 3) according to claim 1, comprising a data writing stage (i.e., under control of a GATE signal), a detection stage (i.e., under control of the detection circuit (30)) and a light emitting stage (i.e., under the control of the high voltage signal V1), wherein
in the data writing stage, the driving switch device (T2) and the detection circuit (30) are turned off, and the data voltage (DATA) is applied across the control terminal of the driving switch device (T2) and the second terminal of the driving switch device (T2) through the driving circuit (10);
in the detection stage, the driving circuit (10) is turned off, and the detection circuit (30) detects whether the light emitting device (20) is short-circuited;
in the light emitting stage, if the light emitting device (20) is short-circuited, the driving switch device (T2) is controlled by the detection circuit (30) to be turned off, and if the light emitting device (20) is not short-circuited, the driving switch device (T2) is controlled by the detection circuit (30) to be turned on, so that the driving switch device (T2) drives the light emitting device (20) to emit light (again, see Page 3, Para. [0042] and Page 4, Para. [0062]-[0064] with Page 5, Para. [0085]-[0087] and [0090]).


Allowable Subject Matter

Claims 2, 4-6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest “the light emitting control circuit according to claim 1, wherein the detection circuit comprises:  a first switch device, a first terminal of the first switch device is connected with the control terminal of the driving switch device, a second terminal of the first switch device is connected with a test voltage terminal; a difference between the test voltage provided by the test voltage terminal and the voltage on the second terminal of the driving switch device is greater than the turning-on voltage of the driving switch device; the first switch device is configured to be turned on in the detection stage if the light emitting device is short-circuited, or turned off in the detection stage if the light emitting device is not short-circuited; a second switch device, a first terminal of the second switch device is connected with the control terminal of the first switch device, a control terminal of the second switch device receives a detection control signal, a second terminal of the second switch device is connected with the anode of the light emitting device; the second switch device is configured to be turned on in the detection stage in response to 
The claimed “detection circuit” is best represented by Figure 2 of the originally filed disclosure.  As shown in Figure 2, a “detection circuit” (3) comprises the claimed “first switch device” (P1) and the claimed “second switch device” (N1) arranged in the manner claimed to provide the claimed “detection stage” in response to a “detection control signal” (Test).
As pertaining to the most relevant prior art relied upon by the examiner, Liu discloses a “detection circuit” (30).  However, Liu does not explicitly disclose the “detection circuit” as recited in Claim 2 and as presented in Figure 2 of the originally filed disclosure.
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, appear to teach or fairly suggest the combination of features recited in Claim 2, in combination with the features of independent Claim 1 from which Claim 2 depends.  This combination of features appears to be suggested solely by the applicant’s disclosure.
Claims 4-6 and 8 would be allowable based on their dependency on Claim 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2020 / 0074938) discloses (see Fig. 9 and Fig. 11) a short-circuit detecting circuit (see (ST), (140b), and (190)) to detect if a light-emitting device (OLED) 
Likewise, Watsuda et al. (US 10,878,734) discloses (see Fig. 1A and Fig. 1B) a short-circuit detecting circuit (203) to detect if a light-emitting device (202) is in a failed state and control a power supply in response to that detection (see Col. 3, Ln. 32-67 through Col. 4, Ln. 1-40).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622